Exhibit 4.2 CERTIFICATE NUMBER: NUMBER OF SHARES OF COMMON STOCK: THIS WARRANT WILL BE VOID IF NOT EXERCISED PRIOR TO 5:00 P.M. MOUNTAIN TIME, MAY 3, 2020 WARRANT to Purchase SHARES OF COMMON STOCK NO PAR VALUE of LIFELOC TECHNOLOGIES, INC. a Colorado Corporation ORIGINAL ISSUE DATE: JUNE , 2010 This Warrant Certificate certifies thatthe undersigned, or his, her or its registered assigns, is the registered holder of warrants (the “Warrants”) to purchase shares of Common Stock, no par value (the “Common Stock”), of Lifeloc Technologies, Inc., a Colorado corporation (the “Company”).
